WRIGHT, Circuit Judge
(dissenting):
It appears to me that the problem posed by this case has been eliminated by the Washington legislature. R.C.W. 9.68.50-9.68.120, enacted at the 1969 Extraordinary Session, created a new offense of distributing erotic material to minors. “Erotic material” was carefully defined to comply with the Supreme Court’s decision in Ginsberg v. New York, 390 U.S. 629, 88 S.Ct. 1274, 20. L.Ed.2d 195 (1967), and considerable procedural safeguards were built in to protect the distributor. R.C.W. 9.68.120 specifically provided that the provisions of the 1969 Act should be “exclusive.”
Under the circumstances, I think we must construe the 1969 Act as having repealed the statute under which this prosecution was brought. To do otherwise is to deny all meaning to the word “exclusive,” and to assume, contrary to common sense and public policy, that the legislature intended to erect obstacles to the prosecution of those who pander to children even greater than those which hinder prosecution of the man who sells to adults.
If I am right in my construction of Washington law, then to decide the validity of the statute before us is to render a purely advisory opinion on a mooted question. In any event, since resolution of the state-law question, possible in a single state-court prosecution, cf. Dombrowski v. Pfister, 380 U.S. 479, 491-492, 85 S.Ct. 1116, 14 L.Ed.2d 22 (1965), would perhaps make unnecessary the decision of a difficult constitutional issue, cf. Karalexis v. Byrne, 306 F.Supp. 1363 (D. Mass. 1969), I believe abstention is the proper course. Railroad Commission of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941).
I would therefore refrain from deciding this case, but retain jurisdiction pending state-court determination of the state-law question.